            Case 1:20-cv-10357-LLS Document 5 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANNIS RICARDO LLOYD,

                                Plaintiff,

                    -against-                                   20-CV-10357 (LLS)

ROSLYN R. MAUSKOPF; WILLIAM                                     CIVIL JUDGMENT
PETRUCCI; FBI AGENT-IN-CHARGE;
RAYMOND J. DEARIE,

                                Defendants.

         Pursuant to the order issued December 11, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 11, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
